DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(a) and (b)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites: 
“7. The air purifier of claim 1, wherein the lower surface is a flat planar surface with coupling recess extends continuously from air inlet to air outlet.” Emphasis added. 

Claim 7 fails comply with the written description requirement as the coupling recess in applicant’s disclosure is labeled as 113 and shown as a round circle located at the center of the case 110. Spec. dated Feb. 04, 2019 (“Spec.”) Fig. 3, p. 3. However, the instant disclosure does not teach how the coupling recess 113 extends continuously from air inlet 111 to air outlet 112. Id. at Figs, 1 and 3, p. 2. 
Additionally, claim 7 is indefinite because it is unclear if the term “coupling recess” in claim 7 is the same as the coupling recess in claim 1. Claim 7 is also indefinite because it is unclear if the terms “air inlet” and “air outlet” are the same as the “air inlet” and “air outlet” recited in claim 1. 
For the purpose of examination, claim 7 is interpreted as:
“7. The air purifier of claim 1, wherein the lower surface is a flat planar surface with coupling recess extends continuously [[from]] between the air inlet to the air outlet.”

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims are rejected as follows:
Claims 1, 3 and 5 are rejected under 35 U.S.C. 103 as being obvious over Watson et al., US 2,386,282 A (“Watson”) in view of John, US 5,437,198 A (“John”), Katayama, JP 06221632 (“Katayama”)1.   
Claims 2, 4 and 6 are rejected under 35 U.S.C. 103 as being obvious over Watson in view of John, Katayama and Kwon et al., CN 206229102 U (“Kwon”)2. 
Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Watson in view of John, Katayama, Kwon and Brown, US 5,607,497 A (“Brown”). 
Claim 1 describes an air purifier comprises a case. The case has one side formed with a single air inlet. The other side of the case is formed with an air outlet. The air purifier also comprises a lower surface of the case is formed with a coupling recess.  The air purifier comprises a filter, which is mounted to the other side of the case.  The air purifier comprises a support part, which is coupled to the coupling recess. The support part is formed on the lower surface of the case to support the case. The coupling recess includes a rotating body connected so that the case rotates. The air purifier comprises a rudder, which is connected to an upper surface of the case and adjusts a direction so that the case rotates according to a wind direction. 
The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. MPEP 2111.03(Ⅲ). “Absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, ‘consisting essentially of’ will be construed as equivalent to ‘comprising.’” MPEP 2111.03(III). Here, the applicant does not explicitly disclose what the basic and novel characteristics actually are in the instant specification or claims. Spec. dated Feb. 04, 2019 (“Spec.”) and claims dated Mar. 30, 2021 (“Claims”). Therefore, for the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." MPEP 2111.03(Ⅲ). 
Watson discloses an air purifier (i.e., dust sampling collector 10). Watson Fig. 1, p. 3, ll. 7–10. Watson’s dust sampling collector is an air purifier because dust will be separated from the Id. at Fig. 1, p. 3, ll. 7–10. The case 13 comprises an inlet 18 on one side (i.e. left side of tube 13). The case 13 comprises an outlet on the other side (i.e., right side) of the case. Id. at Fig. 1, p. 3, ll. 32–36. The air purifier 10 also comprises a lower surface of the case 13 is formed with a coupling recess (downwardly extending hollow shaft 14). Id. at Fig. 1, p. 3, ll. 11–14. The air purifier 10 comprises a support part (i.e., upright spindle 15), which is coupled to the coupling recess 14. Id. The support part 15 is formed on the lower surface of the case 13 to support the case 13. Id. The coupling recess 14 includes a rotating body connected so that the case rotates. Id. The air purifier comprises a rudder (i.e., vane 17) that adjusts a direction so that the case 13 rotates according to a wind direction. Id. at Fig. 1, p. 3, ll. 15–22.  is connected to an upper surface of the case and adjusts a direction so that the case rotates according to a wind direction. 
Watson does not explicitly disclose that a filter is mounted to in the case 13. Additionally, Watson does not disclose that the rudder 17 is connected to an upper surface of the case 13. Watson also does not disclose that the air inlet 22 is a single air inlet. 
However, Watson discloses that its dust separation and collecting device could be a filter. Id. at p. 3, ll. 13–22. Watson also discloses that the apparatus for separating the dust may be any suitable type. Id. at p. 3, ll. 6–12. 
In the analogous art of dust sampling apparatus, John discloses a universal impact sampler. John Fig. 9, col. 3, ll. 28–29. John also discloses that the universal impact sampler comprises a filter (i.e., particle collector 111) mounted to the other side (i.e., outlet side) of its case 113 to separate and collect dust. Id. at Fig. 9, col. 6, ll. 31–35. It would have been obvious to replace Watson’s centrifugal collecting apparatus with John’s filter 111 because Watson  Id. at p. 3, ll. 13–22. Additionally, simple substitution of one known element for another to obtain predictable results support a conclusion of obviousness. MPEP 2141(III)(B). With this modification, Watson’s dust sampler collector 10 would have a single air inlet 18 and John’s filter 111 would be located in Watson’s case 13 at a location similar to its location in John’s device. Watson Fig. 2 and John Fig. 9. 
This modification, however, does not disclose that the rudder 17 is connected to an upper surface of the case as Watson’s vane 17 is connected to a lower surface of case 13. Watson Fig. 1. 
In the analogous art of roof top wind powered devices with rudders, Katayama discloses a rudder connected to an upper surface of the case (i.e., direction-detecting plate D attached on the upper surface of the hood A) and adjusts a direction so that the case rotates according to a wind direction (i.e., direction-detecting plate D detects the direction of the wind and directs the hood to rotate according to the wind direction). Katayama Fig. 6, ps. 1–2. It would have been obvious to replace Watson’s vane 17 at a lower surface of case 13 with Katayama’s direction-detecting plate D at an upper surface of case 13 because simple substitution of one known element for another to obtain predictable results support a conclusion of obviousness. MPEP 2141(III)(B). 

    PNG
    media_image1.png
    582
    523
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    844
    542
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    598
    799
    media_image3.png
    Greyscale

Claim 2 describes the air purifier of claim 1. The filter is a roll filter, includes one pair of rollers mounted to an upper portion and a lower portion of an end portion of the other side of the case, and is wound around the roller. 
Claim 6 describes the air purifier of claim 1. The filter covers the air outlet of the case.
While modified Watson teaches that the dust collecting filter 111 of John is mounted to the other side of the Watson’s case 13 as discussed in claim 1, modified Watson does not teach that the dust collecting filter 111 is a roll filter or one pair of rollers mounted to an upper and lower portion of an end portion of the other side of case 13.   
In the analogous art of air purifiers, Kwon teaches a roller type filter 31 (Kwon Fig. 4, p. 3) with one pair of rollers (drum 33, Kwon Fig. 4, p. 3) mounted to an upper portion (first support sheet material 13, Kwon, Fig. 4, p. 3) and a lower portion (second support sheet material 14, Kwon, Fig. 4, p. 3). Kwon further teaches that the roll filter is wound around the roller (ends 
With this modification, Kwon’s roller type filter would be covering the air outlet of the case 13. 
Claim 3 describes the air purifier of claim 1. The rotating body rotates 360˚.  
While modified Watson teaches that the rotating case 13 rotates according to wind direction, modified Watson does not explicitly teach that case 13 rotates 360 degrees. However, it would have been obvious that the case 13 will rotate 360˚ since Watson discloses that the case 13 rotates according to the wind direction.  Wind could come in all directions and thus the case 13 rotates 360˚. 
Claim 4 describes the air purifier of claim 1. The rudder includes a rudder body part and a rudder wing part. A portion from one side to the other side of a lower end of the rudder body part is connected from a center portion of the case to the other side of the case. A curvature of a lower end of one side of the rudder wing part facing the roller is the same as a curvature of the roller.
Modified Watson discloses that the rudder includes a rudder body part (see Katayama’s direction detection plate D in annotated Fig. 6) and a rudder wing part (see Katayama’s direction detection plate D in annotated Fig. 6). Katayama Fig. 6. A portion from one side to the other side of a lower end of the rudder body part is connected from a center portion of the case to the other side of the case (i.e., lower end of direction detection plate D is connected to the Watson’s case Id. 
As for the limitation of “a curvature of a lower end of one side of the rudder wing part facing the roller is the same as a curvature of the roller,” while modified Watson does not explicitly teach that a curvature of a lower end of one side of the rudder wing part facing the roller is the same as a curvature of the roller, it is well within the ambit of one of ordinary skill in the art to cut a notch at the lower end of one side of Katayama’s direction detection plate D facing Kwon’s drum 33 to accommodate Kwon’s drum 33, which would give the same curvature for the direction detection plate D and Kwon’s drum 33 around the matching area.

    PNG
    media_image3.png
    598
    799
    media_image3.png
    Greyscale

Claim 5 describes claim 1. The coupling recess is formed at a point of 5 to 45% of a vertical length of the upper surface of the case in a direction of the air inlet in a center of the lower surface of the case.  
Modified Watson discloses that the coupling recess 14 of Watson is formed at a point of 5–45% of a vertical length of the upper surface of case 13 in a direction of the air inlet 22. Watson Fig. 1. 
Claim 7 describes the air purifier of claim 1. The lower surface is a flat planar surface with the coupling recess extends continuously between the air inlet to the air outlet.
While modified Watson discloses that a cylindrical shaped case 13, the shape of the claimed case was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. Additionally, rectangular shaped dust sampler is conventional in the art, see e.g., Brown Fig. 1. Furthermore, one of ordinary skill in the art would be motivated to modify the case 13 to be rectangular in order to use Kwon’s roller type filter, which has a rectangular cross-section. 

Response to Arguments
Claim Rejections - 35 USC § 103
The applicant amended claim 1 to add the limitation of “a single air inlet.” Applicant Rem. dated Dec. 13, 2021 (“Applicant Rem.”) p. 1. The applicant argues that Watson in view of Lei, Katayama and Choi does not teach a single air inlet. Id. The applicant argues that if a filter is substitute for the centrifugal separator as the present rejection urges, the filter would be well in front of the air inlet of the venturi tube, which would not meet the claim limitation of “the filter mounted to the air outlet side. Id. Additionally, the applicant argues that a hollow shaft that Id. 
In response to this argument, the examiner respectfully points out that the current rejection is based on Watson in view of John and Katayama. Specifically, John discloses a dust collection device comprising a filter 111 at the outlet side of a dust collection device, therefore, the examiner disagrees with the applicant’s argument of that if a filter is substitute for the centrifugal separator, the filter would be well in front of the air inlet of the venturi tube. 
As for the applicant’s argument of that the hollow shaft extends from the bottom of the venturi is not a recess in the bottom surface, the examiner respectfully disagrees. The term “recess’ by definition is “a hollow space inside something, Watson’s extending hollow shaft 14 comprises s hollow space inside to accommodate the upright spindle 15, therefore, Watson’s extending hollow shaft is a “recess.”
 The applicant also argues that Kwon cannot be combined with Watson because it is an unrelated invention. Applicant Rem. p. 2. The applicant argues that Watson is a dust sample collecting device and Kwon is a filter that covers a building window or ventilation intake. Id. The applicant further argues that since the instant application requires the filter to be located at the air outlet side of the case rather than the air inlet side. Applicant also argues that since the separator 10 of Watson is small and therefore, Watson would hardly qualify as an air cleaner. Id. at p. 3. 
The examiner disagrees with this argument. Kwon is combinable with Watson as both are directed to a filter as the applicant admits. Applicant Rem. p. 2. The examiner respectfully points out that Kwon clearly states that its filter could be set in front or back of the air purifier. Kwon Abstract. Additionally, the examiner argues that it is well within the ambit of one of ordinary 
Additionally, for applicant’s argument of that the separator 10 of Watson is small and hardly qualifies as an air cleaner, the examiner respectfully disagrees. The definition of air purifier is a device that removes contaminating particles. Here, the modified device of Watson removes contaminating particles and trapped them on John’s filter 111. Therefore, modified separator 10 of Watson is an air purifier. Additionally, the modification as discussed claim 1 removes the separator 10 and places John’s filter 111 at the outlet side of Watson’s case 13, which render’s applicant’s argument about the separator 10 moot as the separator is no longer a part of modified Watson. 
The applicant further argues that it is not obvious to position a rudder to the upper surface of the venturi tube 13 of Watson in view of Katayama. Applicant Rem. p. 3. The applicant argues that Watson’s rudder 17 is below the venturi tube and attached to hollow spindle 14 in order to provide structural support and rigidity or the venturi tube. Id. The applicant argues that positioning the rudder on the upper surface would render the venturi tube structurally weaker. Id.
In response to this argument, the examiner would like to point out that Watson discloses that its “vane 17 depends from the Venturi tube 13 and ‘may also be’ connected at its front or leading edge to the hollow spindle,” the examiner therefore interprets the connection between vane 17 and the hollow spindle 14 being optional. Watson p. 1, ll. 15–19. Based on this interpretation and the teaching of Katayama, the examiner believes that is would have been obvious to position a rudder to the upper surface of the venturi tube as both rudders serves the same function of maintaining a case in alignment with the direction of the flow of the air stream. 
Additionally, the applicant argues that the instant application is a simple wind powered wholly passive filtration system, therefore, the air purification of the present invention avoids the use of a fan and/or venturi driven purifier. Id. at p. 4.
Regarding this argument, the examiner believes that modified Watson qualifies as a simple wind powder wholly passive filtration system that does not use any fan, or water tank as discussed in claim 1. Additionally, the examiner would like to point out that the term “case” in applicant’s instant claim 1 is a very broad term that encompasses a venturi tube. Therefore, the transitional phrase “consisting essentially of” does not exclude the use of a venturi tube. And even if it did exclude the use of a “venturi tube,” the examiner believes that it would have been an obvious modification to use a normal tube (i.e., like John’s case 111) because such configuration is well known in the dust sampling art as being suitable for air flow and dust retention as disclosed in John. Furthermore, changes in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. MPEP 2144.04(IV)(B). Here, changing Watson’s case 13 to a normal tube would not affect Watson’s function of being an air purifier. 
Newly Added Claims 7–8
Claims 7–8 are rejected in view of prior art, details are provided above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 







/Qianping He/Examiner, Art Unit 1776                                                                                                                                                                                                        
/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Katayama is located in the record as the 9-page Foreign Reference dated Sep. 4, 2020. Katayama’s corresponding machine translation is located in the record as the 8-page Non-Patent Literature dated Sep.04, 2020.  The examiner relies on the machine translation for text interpretation and the original document for figure interpretation.
        2 Kwon is located in the record as the 9-page Foreign Reference dated Sep. 04, 2020. Kwon’s corresponding machine translation is located in the record as the 5-page Non-Patent Literature dated Sep. 04, 2020. The examiner relies on the machine translation for text interpretation and the original document for figure interpretation.